DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated  09/27/2019. Claims 1-28 are currently pending.

Information Disclosure Statement (IDS)
	The information disclosure statement (IDS) submitted on 12/23/2020 and 09/27/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 7, 10, 11, 13, 15, 17, 20,  21, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher Stathis et al., WO2016054004 A1, in view of Charles Rashid et al., US 20140035737 A1, hereinafter referred to as Stathis and Rashid, respectively.
Regarding claim 1, Stathis discloses a system, comprising: 
a first sensor configured to sense objects within a first field of view, the first sensor positioned on a vehicle such that a feature of the vehicle is within the first field of view (A first sensor configured to sense objects within a first field of view – See at least ¶22. Sensors installed on autonomous vehicles often have a portion of the vehicle’s surface exterior (e.g. vehicle frame) sub tending some portion of the solid angle comprising their field-of-view [i.e. a feature of the vehicle is within the first field of view] – See at least ¶31);
memory for storing calibration data indicative of a location of the feature within a coordinate system (A reference feature model is computed, the reference feature model Is calculated when initially installing a corresponding sensor. The reference feature model can be stored in a memory of the calibration verification module for future reference [i.e. memory for storing calibration data indicative of a location of the feature within a coordinate system] – See at least ¶40, The calibration feature can move with respect to the fixed reference plane114. When one or more sensors are calibrated, the initial orientation (i.e. the X,Y,Z coordinates) of the calibration feature matches or approximately matches the reference orientation of the reference plane – See at least 34. A reference orientation of a fixed feature of the UAV such as the tail assembly, can be used to determine the calibration of one or more sensors in a similar manner. Although a position of a calibration feature is monitored to determine the calibration of the sensor – See at least ¶36); 
and at least one processor configured to receive sensor data from the first sensor, the at least one processor configured to perform a first comparison between a location of the feature indicated by the sensor data from the first sensor to the location of the feature indicated by the calibration data (Processor – See at least ¶30, The sensor detects a calibration feature that is located in a respective FOV. The sensor also outputs various types of measured data and used to generate a world model for operating a respective UV – See at least ¶37. Determine a static reference feature model, and to verify a calibration of the at least one sensor based on  a positional relationship between an extracted calibration feature and the static reference feature model – See at least ¶36). 

Stathis fails to explicitly disclose the at least one processor configured to detect objects external to the vehicle based on the sensor data from the first sensor.
However, SAFIE teaches at least one processor configured to detect objects external to the vehicle based on the sensor data from the first sensor (The sensor generates at least a center beam to detect an object external of the vehicle – See at least ¶5. A processor executing a stored control program – See at least ¶8).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stathis and include the feature of at least one processor configured to detect objects external to the vehicle based on the sensor data from the first sensor, as taught by Rashid, in order to detect collision threat levels between the host vehicle and an object or target detected forward of the host vehicle.

Regarding claim 2, Stathis discloses wherein the first sensor is an optical sensor (A sensor can be formed as various devices capable of detecting and extracting features of the UAV including, but not limited to, a camera, a LIDAR sensor, and surface reflector sensors – See at least ¶32).

Regarding claim 3, Stathis discloses wherein the vehicle is an aircraft (The captured image shows a portion of a UAV such as, for example, an aircraft tail assembly – See at least ¶34).

Regarding claim 4, Stathis fails to explicitly disclose wherein the vehicle is an automobile.
However, Rashid teaches wherein the vehicle is an automobile (The vehicle in which the portable collision apparatus may be employed may be any type of vehicle including automobile – See at least ¶29).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stathis and include the feature of wherein the vehicle is an automobile, as taught by Rashid, in order to detect collision threat levels between the host vehicle and an object or target detected forward of the host vehicle.

Regarding claim 7, Stathis discloses wherein the at least one processor is configured to calibrate the first sensor based on the first comparison by providing a control signal for moving the first sensor (The calibration feature is initially determined to exist in an initial feature orientation with respect to a fixed reference orientation of a reference plane. The calibration feature can move with respect to the fixed reference plane. When one or more sensors are calibrated as illustrated in FIGS. 2A-2B, the initial orientation (i. e., the X, Y, Z coordinates) of the calibration feature matches or approximately matches the reference orientation of the reference plane  – See at least ¶35).

Regarding claim 10, Stathis fails to explicitly disclose wherein the at least one processor is configured to detect an object within the first field of view based on the sensor data, and wherein the at least one processor is configured to determine whether the object is a collision threat for the vehicle.
However, Rashid teaches wherein the at least one processor is configured to detect an object within the first field of view based on the sensor data, and wherein the at least one processor is configured to determine whether the object is a collision threat for the vehicle (Using signals from the sensor, the control determines the distance, direction and the relative acceleration between the vehicle and a detected object external o the vehicle – See at least ¶6. A portable collision warning apparatus which can be removably mounted in a vehicle to detect vehicles or objects in front of the vehicle within a defined field of view extending in a forward facing direction from the apparatus – See at least ¶28).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stathis and include the feature of wherein the at least one processor is configured to detect an object within the first field of view based on the sensor data, and wherein the at least one processor is configured to determine whether the object is a collision threat for the vehicle, as taught by Rashid, in order to detect collision threat levels between the host vehicle and an object or target detected forward of the host vehicle.

Regarding claim 11, Stathis fails to explicitly disclose a vehicle controller configured to provide a warning in response to a determination that the object is a collision threat for the vehicle.
However, Rashid teaches a vehicle controller configured to provide a warning in response to a determination that the object is a collision threat for the vehicle (Using signals from the sensor, the control determines the distance, direction and the relative acceleration between the vehicle and a detected object external o the vehicle – See at least ¶6).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stathis and include the feature of a vehicle controller configured to provide a warning in response to a determination that the object is a collision threat for the vehicle, as taught by Rashid, in order to detect collision threat levels between the host vehicle and an object or target detected forward of the host vehicle.

Regarding claim 13, Stathis discloses a system, comprising: 
a first sensor positioned on a vehicle for sensing position of objects within a field of view of the first sensor configured to provide first sensor data having measurements values correlated with coordinate values, wherein the first sensor is positioned such that a feature of the vehicle is within the field of view of the first sensor (A first sensor configured to sense objects within a first field of view – See at least ¶22. Sensors installed on autonomous vehicles often have a portion of the vehicle’s surface exterior (e.g. vehicle frame) sub tending some portion of the solid angle comprising their field-of-view [i.e. a feature of the vehicle is within the first field of view] – See at least ¶31);
memory for storing calibration data indicative of a location of the feature within a coordinate system (A reference feature model is computed, the reference feature model Is calculated when initially installing a corresponding sensor. The reference feature model can be stored in a memory of the calibration verification module for future reference [i.e. memory for storing calibration data indicative of a location of the feature within a coordinate system] – See at least ¶40, The calibration feature can move with respect to the fixed reference plane114. When one or more sensors are calibrated, the initial orientation (i.e. the X,Y,Z coordinates) of the calibration feature matches or approximately matches the reference orientation of the reference plane – See at least 34. A reference orientation of a fixed feature of the UAV such as the tail assembly, can be used to determine the calibration of one or more sensors in a similar manner. Although a position of a calibration feature is monitored to determine the calibration of the sensor – See at least ¶36); 
and at least one processor configured to receive sensor data from the first sensor, the at least one processor configured to perform a first comparison between a location of the feature indicated by the sensor data from the first sensor to the location of the feature indicated by the calibration data (Processor – See at least ¶30, The sensor detects a calibration feature that is located in a respective FOV. The sensor also outputs various types of measured data and used to generate a world model for operating a respective UV – See at least ¶37. Determine a static reference feature model, and to verify a calibration of the at least one sensor based on  a positional relationship between an extracted calibration feature and the static reference feature model – See at least ¶36). 

Stathis fails to explicitly disclose the at least one processor configured to detect objects external to the vehicle based on the sensor data from the first sensor.
However, SAFIE teaches at least one processor configured to detect objects external to the vehicle based on the sensor data from the first sensor (The sensor generates at least a center beam to detect an object external of the vehicle – See at least ¶5. A processor executing a stored control program – See at least ¶8).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stathis and include the feature of at least one processor configured to detect objects external to the vehicle based on the sensor data from the first sensor, as taught by Rashid, in order to detect collision threat levels between the host vehicle and an object or target detected forward of the host vehicle.

Regarding claim 15, Stathis discloses wherein the at least one processor is configured to calibrate the first sensor based on the first comparison by providing a control signal for moving the first sensor (The calibration feature is initially determined to exist in an initial feature orientation with respect to a fixed reference orientation of a reference plane. The calibration feature can move with respect to the fixed reference plane. When one or more sensors are calibrated as illustrated in FIGS. 2A-2B, the initial orientation (i. e., the X, Y, Z coordinates) of the calibration feature matches or approximately matches the reference orientation of the reference plane  – See at least ¶35).

Regarding claim 17, Stathis fails to explicitly disclose wherein the at least one processor is configured to determine whether the first object is a collision threat to the vehicle based on the location of the first object indicated by the first sensor data from the first sensor.
However, Rashid teaches wherein the at least one processor is configured to determine whether the first object is a collision threat to the vehicle based on the location of the first object indicated by the first sensor data from the first sensor (Using signals from the sensor, the control determines the distance, direction and the relative acceleration between the vehicle and a detected object external to the vehicle – See at least ¶6. A portable collision warning apparatus which can be removably mounted in a vehicle to detect vehicles or objects in front of the vehicle within a defined field of view extending in a forward facing direction from the apparatus – See at least ¶28).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stathis and include the feature of wherein the at least one processor is configured to determine whether the first object is a collision threat to the vehicle based on the location of the first object indicated by the first sensor data from the first sensor, as taught by Rashid, in order to detect collision threat levels between the host vehicle and an object or target detected forward of the host vehicle.


Regarding claim 20, Stathis discloses:
sensing with a first sensor objects that are within a first field of view of the first sensor, the first sensor positioned such that a feature of the vehicle is within the first field of view (A first sensor configured to sense objects within a first field of view – See at least ¶22. Sensors installed on autonomous vehicles often have a portion of the vehicle’s surface exterior (e.g. vehicle frame) sub tending some portion of the solid angle comprising their field-of-view [i.e. a feature of the vehicle is within the first field of view] – See at least ¶31);
storing in memory calibration data indicative of a location of the feature within a coordinate system for the vehicle; receiving sensor data from the first sensor (A reference feature model is computed, the reference feature model Is calculated when initially installing a corresponding sensor. The reference feature model can be stored in a memory of the calibration verification module for future reference [i.e. memory for storing calibration data indicative of a location of the feature within a coordinate system] – See at least ¶40, The calibration feature can move with respect to the fixed reference plane114. When one or more sensors are calibrated, the initial orientation (i.e. the X,Y,Z coordinates) of the calibration feature matches or approximately matches the reference orientation of the reference plane – See at least ¶34. A reference orientation of a fixed feature of the UAV such as the tail assembly, can be used to determine the calibration of one or more sensors in a similar manner. Although a position of a calibration feature is monitored to determine the calibration of the sensor – See at least ¶36); 
comparing a location of the feature indicated by the first sensor data from the first sensor and a location of the feature indicated by the calibration data; and calibrating the first sensor based on the comparing (Processor – See at least ¶30, The sensor detects a calibration feature that is located in a respective FOV. The sensor also outputs various types of measured data and used to generate a world model for operating a respective UV – See at least ¶37. Determine a static reference feature model, and to verify a calibration of the at least one sensor based on  a positional relationship between an extracted calibration feature and the static reference feature model – See at least ¶36)..

Stathis fails to explicitly disclose detecting objects external to the vehicle based on the sensor data from the first sensor.
However, Rashid teaches detecting objects external to the vehicle based on the sensor data from the first sensor (The sensor generates at least a center beam to detect an object external of the vehicle – See at least ¶5. A processor executing a stored control program – See at least ¶8).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stathis and include the feature of detecting objects external to the vehicle based on the sensor data from the first sensor, as taught by Rashid, in order to detect collision threat levels between the host vehicle and an object or target detected forward of the host vehicle.

Regarding claim 21, Stathis discloses wherein the first sensor is an optical sensor (A sensor can be formed as various devices capable of detecting and extracting features of the UAV including, but not limited to, a camera, a LIDAR sensor, and surface reflector sensors – See at least ¶32).

Regarding claim 24, Stathis discloses wherein the calibrating comprises moving the first sensor (The calibration feature is initially determined to exist in an initial feature orientation with respect to a fixed reference orientation of a reference plane. The calibration feature can move with respect to the fixed reference plane. When one or more sensors are calibrated as illustrated in FIGS. 2A-2B, the initial orientation (i. e., the X, Y, Z coordinates) of the calibration feature matches or approximately matches the reference orientation of the reference plane  – See at least ¶35).

Regarding claim 27, Stathis fails to explicitly disclose detecting an object within the first field of view based on the sensor data from the first sensor; and determining whether the object is a collision threat for the vehicle based on the detecting the object.
However, Rashid teaches detecting an object within the first field of view based on the sensor data from the first sensor; and determining whether the object is a collision threat for the vehicle based on the detecting the object (Using signals from the sensor, the control determines the distance, direction and the relative acceleration between the vehicle and a detected object external o the vehicle – See at least ¶6. A portable collision warning apparatus which can be removably mounted in a vehicle to detect vehicles or objects in front of the vehicle within a defined field of view extending in a forward facing direction from the apparatus – See at least ¶28).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stathis and include the feature detecting an object within the first field of view based on the sensor data from the first sensor; and determining whether the object is a collision threat for the vehicle based on the detecting the object, as taught by Rashid, in order to detect collision threat levels between the host vehicle and an object or target detected forward of the host vehicle.

Claims 5, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher Stathis et al., WO2016054004 A1, in view of Charles Rashid et al., US 20140035737 A1, as applied to claims 1, 13 and 20 above, and further in view of Adam Heidi et al., US 20160343136 A1, hereinafter referred to as Stathis, Rashid and Heidi, respectively.
Regarding claim 5, Stathis discloses a second sensor configured to sense objects within a second field of view overlapping with the first field of view (sensors having a field of view that includes a rear portion of the UAV according to an non-limiting embodiment; FIG. IB is a bottom-rear view of the UV illustrated in FIG. 1A showing a field of view of a second set of sensors – See at least ¶22);
wherein the at least one processor is configured to receive sensor data from -2-Docket No. 19825-0104 the second sensor, including a second sample of sensor data indicative of the object (Sensors having a field of view that includes a rear portion of the UAV – See at least ¶22. A hardware module including an Application Specific Integrated Circuit (ASIC), an electronic circuit, a processor – See at least ¶30. The sensor calibration verification system includes one or more sensors (e.g. a camera), an electronic calibration verification module, and an electronic world model unit. The sensor detects a calibration feature that is located in a respective FOV as discussed in detail above. The sensor also outputs various types of measured data which is received by the and used to generate a world model for operating a respective UV – See at least ¶37);
wherein the at least one processor is configured to perform a second comparison between a location of the object indicated by the first sample to a location of the object indicated by the second sample (Sensors installed on autonomous vehicles often have a portion of the vehicle’s surface exterior (e.g. vehicle frame) sub tending some portion of the solid angle comprising their field-of-view [i.e. a feature of the vehicle is within the first field of view] – See at least ¶31. At operation, one or more sensors extract one or more unique features of the UV. The unique features include, for example, a QR code formed on a fixed reference feature of the UV. According to an embodiment, the feature can be extracted upon startup, i.e., initialization of the UV. In addition, the feature can be continuously extracted without interruption during the operation of the UV, or can be periodically extracted according to a set time period, e.g. every 2 minutes. At operation, a comparison is performed to determine whether one or more of the extracted features match the respective computed reference feature model – See at least ¶40); and
wherein the at least one processor is further configured to calibrate the second sensor based on the second comparison (Although a position of a calibration feature is monitored to determine the calibration of the sensor, it is appreciated that other signature characteristics of the calibration feature can be monitored including, but not limited to a scale of the calibration feature. According to a non- limiting embodiment, the calibration of one or more sensors is based on a comparison between the total displacement between the calibration feature and the fixed reference plane, and a threshold value – See at least ¶36).

The combination of Stathis and Rashid fails to explicitly disclose a second sensor configured to sense objects within a second field of view overlapping with the first field of view, wherein the sensor data from the first sensor includes a first sample indicative of an object within a region of the first field of view that overlaps with the second field of view.
However, Heidi teaches a second sensor configured to sense objects within a second field of view overlapping with the first field of view, wherein the sensor data from the first sensor includes a first sample indicative of an object within a region of the first field of view that overlaps with the second field of view (calibration of a camera system comprising a plurality of cameras having a predetermined intrinsic calibration. The cameras are provided on an object such as vehicle and covering a surrounding perimeter of the object –See at least ¶1. Images capturing of one or more 2D calibration patterns is located at arbitrary positions in an overlapping field of view between two or more cameras fixed to the vehicle where the calibration patterns are arbitrary orientated in respect to the vehicle or other calibration patterns, where each calibration pattern is laying in the plane Z=0 on which the vehicle having surround view system is parked; the images of any calibration pattern j positioned in an overlapping field of view between two or more cameras are taken simultaneously by said cameras establishing connected topological structure of the form – See at least ¶14).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Heidi teaches a calibration camera for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature a second sensor configured to sense objects within a second field of view overlapping with the first field of view, wherein the sensor data from the first sensor includes a first sample indicative of an object within a region of the first field of view that overlaps with the second field of view, as taught by Heidi, in order to detect collision threat.

Regarding claim 19, Stathis discloses:
a second sensor positioned on the vehicle for sensing positions of objects within a field of view of the second sensor (Sensors having a field of view that includes a rear portion of the UAV according to an non-limiting embodiment; FIG. IB is a bottom-rear view of the UV illustrated in FIG. 1A showing a field of view of a second set of sensors – See at least ¶22);
wherein the at least one processor is configured to receive the second sensor data (Sensors having a field of view that includes a rear portion of the UAV – See at least ¶22. A hardware module including an Application Specific Integrated Circuit (ASIC), an electronic circuit, a processor – See at least ¶30. The sensor calibration verification system includes one or more sensors (e.g. a camera), an electronic calibration verification module, and an electronic world model unit. The sensor detects a calibration feature that is located in a respective FOV as discussed in detail above. The sensor also outputs various types of measured data which is received by the and used to generate a world model for operating a respective UV – See at least ¶37);
at least one processor further configured to perform a second comparison between a location of the second object indicated by the first sensor data and a location of the second object indicated by the second sensor data, the at least one processor further configured to calibrate the second sensor based on the second comparison (Sensors installed on autonomous vehicles often have a portion of the vehicle’s surface exterior (e.g. vehicle frame) sub tending some portion of the solid angle comprising their field-of-view [i.e. a feature of the vehicle is within the first field of view] – See at least ¶31. At operation, one or more sensors extract one or more unique features of the UV. The unique features include, for example, a QR code formed on a fixed reference feature of the UV. According to an embodiment, the feature can be extracted upon startup, i.e., initialization of the UV. In addition, the feature can be continuously extracted without interruption during the operation of the UV, or can be periodically extracted according to a set time period, e.g. every 2 minutes. At operation, a comparison is performed to determine whether one or more of the extracted features match the respective computed reference feature model – See at least ¶40); and

The combination of Stathis and Rashid fails to explicitly disclose the second sensor configured to provide second sensor data having measurement values correlated with coordinate values, wherein the field of view of the second sensor overlaps with the field of view of the first sensor in an overlapping region and wherein the at least one processor is configured to receive the second sensor data, the at least one processor configured to detect a presence of a second object 
However, Heidi teaches sensor configured to provide second sensor data having measurement values correlated with coordinate values, wherein the field of view of the second sensor overlaps with the field of view of the first sensor in an overlapping region and wherein the at least one processor is configured to receive the second sensor data, the at least one processor configured to detect a presence of a second object calibration of a camera system comprising a plurality of cameras having a predetermined intrinsic calibration. The cameras are provided on an object such as vehicle and covering a surrounding perimeter of the object –See at least ¶1. Images capturing of one or more 2D calibration patterns is located at arbitrary positions in an overlapping field of view between two or more cameras fixed to the vehicle where the calibration patterns are arbitrary orientated in respect to the vehicle or other calibration patterns, where each calibration pattern is laying in the plane Z=0 on which the vehicle having surround view system is parked; the images of any calibration pattern j positioned in an overlapping field of view between two or more cameras are taken simultaneously by said cameras establishing connected topological structure of the form – See at least ¶14).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Heidi teaches a calibration camera for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature the second sensor configured to provide second sensor data having measurement values correlated with coordinate values, wherein the field of view of the second sensor overlaps with the field of view of the first sensor in an overlapping region, as taught by Heidi, in order to detect collision threat.

Regarding claim 22, Stathis discloses:
a second sensor positioned on the vehicle for sensing positions of objects within a field of view of the second sensor (Sensors having a field of view that includes a rear portion of the UAV according to an non-limiting embodiment; FIG. IB is a bottom-rear view of the UV illustrated in FIG. 1A showing a field of view of a second set of sensors – See at least ¶22);
wherein the at least one processor is configured to receive the second sensor data (Sensors having a field of view that includes a rear portion of the UAV – See at least ¶22. A hardware module including an Application Specific Integrated Circuit (ASIC), an electronic circuit, a processor – See at least ¶30. The sensor calibration verification system includes one or more sensors (e.g. a camera), an electronic calibration verification module, and an electronic world model unit. The sensor detects a calibration feature that is located in a respective FOV as discussed in detail above. The sensor also outputs various types of measured data which is received by the and used to generate a world model for operating a respective UV – See at least ¶37);
at least one processor further configured to perform a second comparison between a location of the second object indicated by the first sensor data and a location of the second object indicated by the second sensor data, the at least one processor further configured to calibrate the second sensor based on the second comparison (Sensors installed on autonomous vehicles often have a portion of the vehicle’s surface exterior (e.g. vehicle frame) sub tending some portion of the solid angle comprising their field-of-view [i.e. a feature of the vehicle is within the first field of view] – See at least ¶31. At operation, one or more sensors extract one or more unique features of the UV. The unique features include, for example, a QR code formed on a fixed reference feature of the UV. According to an embodiment, the feature can be extracted upon startup, i.e., initialization of the UV. In addition, the feature can be continuously extracted without interruption during the operation of the UV, or can be periodically extracted according to a set time period, e.g. every 2 minutes. At operation, a comparison is performed to determine whether one or more of the extracted features match the respective computed reference feature model – See at least ¶40); and

The combination of Stathis and Rashid fails to explicitly disclose the second sensor configured to provide second sensor data having measurement values correlated with coordinate values, wherein the field of view of the second sensor overlaps with the field of view of the first sensor in an overlapping region and wherein the at least one processor is configured to receive the second sensor data, the at least one processor configured to detect a presence of a second object 
However, Heidi teaches sensor configured to provide second sensor data having measurement values correlated with coordinate values, wherein the field of view of the second sensor overlaps with the field of view of the first sensor in an overlapping region and wherein the at least one processor is configured to receive the second sensor data, the at least one processor configured to detect a presence of a second object calibration of a camera system comprising a plurality of cameras having a predetermined intrinsic calibration. The cameras are provided on an object such as vehicle and covering a surrounding perimeter of the object –See at least ¶1. Images capturing of one or more 2D calibration patterns is located at arbitrary positions in an overlapping field of view between two or more cameras fixed to the vehicle where the calibration patterns are arbitrary orientated in respect to the vehicle or other calibration patterns, where each calibration pattern is laying in the plane Z=0 on which the vehicle having surround view system is parked; the images of any calibration pattern j positioned in an overlapping field of view between two or more cameras are taken simultaneously by said cameras establishing connected topological structure of the form – See at least ¶14).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Heidi teaches a calibration camera for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature the second sensor configured to provide second sensor data having measurement values correlated with coordinate values, wherein the field of view of the second sensor overlaps with the field of view of the first sensor in an overlapping region, as taught by Heidi, in order to detect collision threat.

Claims 6, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher Stathis et al., WO2016054004 A1, in view of Charles Rashid et al., US 20140035737 A1, as applied to claims 1, 13 and 20 above, and further in view of Shuqing Zeng et al., US 20070182623 A1, hereinafter referred to as Stathis, Rashid and Zeng, respectively.
Regarding claim 6, the combination of Stathis and Rashid fails to explicitly disclose wherein the at least one processor is configured to calibrate the first sensor by converting at least one coordinate value of the sensor data to at least one coordinate value relative to the coordinate system.
However, Zeng teaches wherein the at least one processor is configured to calibrate the first sensor by converting at least one coordinate value of the sensor data to at least one coordinate value relative to the coordinate system (The position of forward object is then converted to parametric coordinates relative to the vehicle's XY-coordinate system. The control system preferably uses fused track trajectories comprising a plurality of fused objects, as a benchmark, i.e., ground truth, to estimate true sensor positions for sensors – See at least ¶31).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Zeng teaches object tracking system for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature wherein the at least one processor is configured to calibrate the first sensor by converting at least one coordinate value of the sensor data to at least one coordinate value relative to the coordinate system, as taught by Zeng, in order to detect collision threat.

Regarding claim 14, the combination of Stathis and Rashid fails to explicitly disclose wherein the at least one processor is configured to calibrate the first sensor based on the first comparison such that at least one of the coordinate values of the first sensor data is relative to the coordinate system.
However, Zeng teaches wherein the at least one processor is configured to calibrate the first sensor based on the first comparison such that at least one of the coordinate values of the first sensor data is relative to the coordinate system (The position of forward object is then converted to parametric coordinates relative to the vehicle's XY-coordinate system. The control system preferably uses fused track trajectories comprising a plurality of fused objects, as a benchmark, i.e., ground truth, to estimate true sensor positions for sensors – See at least ¶31).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Zeng teaches object tracking system for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature wherein the at least one processor is configured to calibrate the first sensor based on the first comparison such that at least one of the coordinate values of the first sensor data is relative to the coordinate system, as taught by Zeng, in order to detect collision threat.

Regarding claim 23, the combination of Stathis and Rashid fails to explicitly disclose wherein the calibrating comprises converting one coordinate value of the first sensor data to at least one coordinate value relative to the coordinate system.
However, Zeng teaches wherein the calibrating comprises converting one coordinate value of the first sensor data to at least one coordinate value relative to the coordinate system (The position of forward object is then converted to parametric coordinates relative to the vehicle's XY-coordinate system. The control system preferably uses fused track trajectories comprising a plurality of fused objects, as a benchmark, i.e., ground truth, to estimate true sensor positions for sensors – See at least ¶31).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Zeng teaches object tracking system for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature wherein the calibrating comprises converting one coordinate value of the first sensor data to at least one coordinate value relative to the coordinate system, as taught by Zeng, in order to detect collision threat.

Claims 8, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher Stathis et al., WO2016054004 A1, in view of Charles Rashid et al., US 20140035737 A1, as applied to claims 1, 13 and 20 above, and further in view of Achim Pruksch et al., US 5955941 A, hereinafter referred to as Stathis, Rashid and Pruksch, respectively.
Regarding claim 8, the combination of Stathis and Rashid fails to explicitly disclose a vehicle controller configured to control a velocity of the vehicle based on the detected objects.
However, Pruksch teaches a vehicle controller configured to control a velocity of the vehicle based on the detected objects (a control unit 10 to which the measuring signals from other control units or sensors are supplied and which, based on the method according to the present invention, controls actuators which accelerate or decelerate the vehicle. The device also includes a sensor or a control unit 11 which can be used to measure the distance to vehicles in front of the controlled vehicle or to other objects – See at least col 2 lines 14-41).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Pruksch teaches adjusting a vehicle velocity based on detected objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature a vehicle controller configured to control a velocity of the vehicle based on the detected objects, as taught by Pruksch, in order to detect collision threat.

Regarding claim 16, the combination of Stathis and Rashid fails to explicitly disclose a vehicle controller configured to control a velocity of the vehicle based on the objects within the field of view of the first sensor (a control unit 10 to which the measuring signals from other control units or sensors are supplied and which, based on the method according to the present invention, controls actuators which accelerate or decelerate the vehicle. The device also includes a sensor or a control unit 11 which can be used to measure the distance to vehicles in front of the controlled vehicle or to other objects – See at least col 2 lines 14-41).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Pruksch teaches adjusting a vehicle velocity based on detected objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature a vehicle controller configured to control a velocity of the vehicle based on the objects within the field of view of the first sensor, as taught by Pruksch, in order to detect collision threat.

Regarding claim 25, the combination of Stathis and Rashid fails to explicitly disclose controlling a velocity of the vehicle based on the detecting (a control unit 10 to which the measuring signals from other control units or sensors are supplied and which, based on the method according to the present invention, controls actuators which accelerate or decelerate the vehicle. The device also includes a sensor or a control unit 11 which can be used to measure the distance to vehicles in front of the controlled vehicle or to other objects – See at least col 2 lines 14-41).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Pruksch teaches adjusting a vehicle velocity based on detected objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature controlling a velocity of the vehicle based on the detecting, as taught by Pruksch, in order to detect collision threat.

Claims 9, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher Stathis et al., WO2016054004 A1, in view of Charles Rashid et al., US 20140035737 A1, as applied to claims 1, 13 and 20 above, and further in view of Danil Prokhorov et al., US 20140324336 A1, hereinafter referred to as Stathis, Rashid and Prokhorov, respectively.
Regarding claim 9, the combination of Stathis and Rashid fails to explicitly disclose vehicle controller is configured to identify at least one of the objects as a navigational reference for navigating the vehicle.
However, Prokhorov teaches vehicle controller is configured to identify at least one of the objects as a navigational reference for navigating the vehicle (A navigation unit configured to determine a position of the vehicle. A detection unit can be configured to detect objects that are external to the vehicle, and to recognize features of the objects – See at least ¶4).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Prokhorov teaches identify at least one of the objects as a navigational reference for navigating the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature of identify at least one of the objects as a navigational reference for navigating the vehicle, as taught by Prokhorov, in order to detect collision threat.

Regarding claim 18, the combination of Stathis and Rashid fails to explicitly disclose vehicle controller is configured to identify at least one of the objects as a navigational reference for navigating the vehicle..
However, Prokhorov teaches vehicle controller is configured to identify at least one of the objects as a navigational reference for navigating the vehicle. (A navigation unit configured to determine a position of the vehicle. A detection unit can be configured to detect objects that are external to the vehicle, and to recognize features of the objects – See at least ¶4).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Prokhorov teaches identify at least one of the objects as a navigational reference for navigating the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature of vehicle controller is configured to identify at least one of the objects as a navigational reference for navigating the vehicle, as taught by Prokhorov, in order to detect collision threat.

Regarding claim 26, the combination of Stathis and Rashid fails to explicitly disclose identifying at least one of the objects as a navigational reference; and navigating the vehicle based on the at least one object identified as the navigational reference.
However, Prokhorov teaches identifying at least one of the objects as a navigational reference; and navigating the vehicle based on the at least one object identified as the navigational reference (A navigation unit configured to determine a position of the vehicle. A detection unit can be configured to detect objects that are external to the vehicle, and to recognize features of the objects – See at least ¶4).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Prokhorov teaches identify at least one of the objects as a navigational reference for navigating the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature of identifying at least one of the objects as a navigational reference; and navigating the vehicle based on the at least one object identified as the navigational reference, as taught by Prokhorov, in order to detect collision threat.

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher Stathis et al., WO2016054004 A1, in view of Charles Rashid et al., US 20140035737 A1, as applied to claims 10 and 27 above, and further in view of Nikolai Moshchuk et al., US 20140032049 A1, hereinafter referred to as Stathis, Rashid and Moschcuk, respectively.
Regarding claim 12, the combination of Stathis and Rashis fails to explicitly disclose a vehicle controller configured to adjust a path of the vehicle to avoid the object in response to a determination that the object is a collision threat for the vehicle.
However, Moschchuk teaches a vehicle controller A collision avoidance path is generated and a steering assist mechanism applies a steering assist adjustment torque to maintain the vehicle along the collision avoidance path. Moreover, the collision avoidance path is recursively updated and steering adjustments are made to the steering assist adjustment torque for maintaining the vehicle along an updated collision avoidance path – See at least ¶3).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Moschchuk teaches adjust a path of the vehicle to avoid the object in response to a determination that the object is a collision threat for the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature of adjust a path of the vehicle to avoid the object in response to a determination that the object is a collision threat for the vehicle, as taught by Moschcuk, in order to detect collision threat.

Regarding claim 28, the combination of Stathis and Rashid fails to explicitly disclose controlling the vehicle to avoid the object based on the determining..
However, Moschchuk teaches controlling the vehicle to avoid the object based on the determining (A collision avoidance path is generated and a steering assist mechanism applies a steering assist adjustment torque to maintain the vehicle along the collision avoidance path. Moreover, the collision avoidance path is recursively updated and steering adjustments are made to the steering assist adjustment torque for maintaining the vehicle along an updated collision avoidance path – See at least ¶3).
Stathis discloses sensor calibration verification system for autonomous vehicles. Rashid teaches a collision warning system for autonomous vehicles. Moschcuk teaches adjust a path of the vehicle to avoid the object in response to a determination that the object is a collision threat for the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stathis and Rashid and include the feature of controlling the vehicle to avoid the object based on the determining, as taught by Moschcuk, in order to detect collision threat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662